 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBMD Sportswear Corp.and Suzan Knitwear Corp.,as alter egos and as a single employerandKnit-goodsWorkers Union,Local 155,InternationalLadies Garment Workers Union,AFL-CIOandMarcia GarciaandMercedesPaz. Cases 29-CA-11824-1, 29-CA-11824-2, 29-CA-11929,29-CA-12213, 29-RC-6390, 29-CA-12146-1,and 29-CA-12146-2DECISION AND ORDER4 March 1987,BY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 21 -August 1986 Administrative Law -JudgeSteven Davis issued the attached decision. The Re-spondents filed exceptions and supporting briefs,theGeneral Counsel filed cross-exceptions and asupporting brief, and the Respondents filed briefs inanswer to the General Counsel's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 as modified, and to adopt the recom-iIn adopting the judge's finding that Respondents BMD and Suzanare alter egos, we emphasize, as did the judge, that such a finding is notbased solely on the familial relationship between Bora Dordevic and hisbrother Jovo. MilosevicRather,we note the Respondents' failure, inlight of the indicia of alter ego status addressed by the judge, to offer anyevidence that would support a finding that an arm's-length relationshipexisted between the two companies. Moreover, the credited testimony es-tablishes that Dordevic told Suzan employee Lopez that, in the event ofunionization at BMD, he would close BMD to expand operation atSuzan,which statement further supports the alter ego findingWe grant Respondent Suzan's motion to amend its answer to conformto "a defense raised before the judge " In this motion, Suzan asserts thatSec. 10(b) bars its addition as a party after the hearing was in progressand after evidence was taken. It is well settled, however, that the inter-ests of alter egos are identical, and therefore Suzan was present at theentire hearing and defended itself through the representation of BMD.See,e.g.,Sturdevant Roofing Co.,238 NLRB 186, 187 (1978), enfd. 636F.2d 271 (10th Cir. 1980) (where two companies are found to be alteregos, service on one company is sufficient to initiate proceedings withinlimitations of Sec. 10(b)) Thus Sec. 10(b) has been complied with insofarasRespondent Suzan is found to be liable for the violations allegedagainst BMD With respect to the amended complaint allegations relatingonly to Respondent Suzan, the charge was filed 7 January 1986 and thealleged violations occurred in late July or early August 1985. These al-leged violations were thus clearly within the 6-month limitations period,and we therefore reject Respondent Suzan's 10(b) defense.In part VI, par 13, of his decision, the judge referred to employeeParedes rather than employee Carmen Lopez. We correct this inadvert-ent error.2Respondent BMD excepts to the judge's conclusion that it violatedSec 8(a)(l) by allowing an employee-made sign stating, "Please vote forBMD and save our job" to remain posted for several days prior to the 21June 1985 election In view of the ambiguity of the statement and thetenuous nature of Respondent BMD's connection with the alleged threat,we find merit in the Respondent's exception and shall modify the Orderand notice accordinglymended Order as modified3 and set forth in fullbelow.The General Counsel excepts to the judge's fail-ure to find that the layoffs of employees BerthaMeija and Amalia Paredes violated Section 8(a)(3)and (1) of the Act. The judge found that the Gen-eral Counsel did not establish a prima facie case ofdiscrimination with respect to these individuals be-cause there was no evidence that the RespondentBMD had knowledge of their union activities. Hetherefore recommended that the relevant complaintallegations be dismissed.In her exceptions, the General Counsel arguesthat, inter alia, the evidence of Respondent BMD'sanimus toward the Union, the timing of the layoffs,the employees' union activities, and its other un-lawful conduct are a sufficient basis from which toinfer that the Respondent knew of Meija and Par-edes' union activities. For the following, reasons,we find merit in the General Counsel's exceptions.On 19 April 1985 employees Paz and Garciacontacted the Union. During the next several days,both women took an active role in speaking totheir fellow employees regarding the Union, andon 22 April they assisted the Union's agents in dis-tributing cards outside the plant. As found by thejudge, Paz and Garcia, in addition to other em-ployees,were the subjects of unlawful interroga-tions regarding their union sympathies during thisperiod. Paz and Garcia were unlawfully laid off on23 and 25 April, respectively.On five separate occasions between the advent ofthe union campaign and 23 April, when Meija andPaz were laid off, Meija was observed by Supervi-sorMilkenvoic having lunch with Paz.Meijasigned an authorization card on 22 April. Similarly,Paredes was observed by Milkenvoic having lunchwith Paz on 23 April, the same day she signed acard away from the plant. Subsequent to her lunchwith Paz, Paredes was twice approached by em-ployee Otero, who asked her if she had signed acard, and then told her that Dordevic would fireor lay off employees who signed cards.4 Paredeswas laid off on 3 May.Ithas long been held that where there is nodirect evidence, knowledge may be proven by cir-SWe shall modify the Order and notice to delete the judge's findingthat the Respondents violated Sec 8(a)(1) by telling employees they weresilly and stupid in connection with the UnionThe General Counsel requests a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ents under the Federal Rules of Civil Procedure subject to supervision ofthe United States court of appeals enforcing this Order Under the cir-cumstances of this case, we find it unnecessary to include such a clauseNathan's Furniture Store,278 NLRB 268 (1986)4Although Otero often assisted Dordevic as an interpreter for theSpanish-speaking employees, he is not alleged to be an agent of the Re-spondents in connection with these statements.283 NLRB No. 4 BMD SPORTSWEAR CORP.cumstantial evidence from which a reasonable in-ference may be drawn.NLRB v. Wal-Mart Stores,488 F.2d 114, 117 (8th Cir. 1973).See generallyNLRB P. Link-Belt Co.,311U.S. 584, 602 (1941).Such circumstances may include proof of knowl-edge of general union activity, the employer's dem-onstrated animus, the timing of the discharge, andthe pretextual reasons for the discharge asserted bythe employer.General Iron Corp.,218 NLRB 770,778 (1975), enfd. 538 F.2d 312 (2d Cir. 1976). SeealsoHunter Douglas, Inc. v. NLRB,804 F.2d 808(3d Cir. 1986), enfg. 277 NLRB 1179 (1985). In ad-dition, the discharge of an employee who is notknown to have engaged in union activity but whohas a close relationship with a known union adher-ent may give rise to an inference of discrimination.SeePermanent Label Corp.,248 NLRB 118, 136(1980), enfd. 657 F.2d 512 (3d Cir. 1981). Thus adischarge motivated by an employer's belief or sus-picion that'an employee engaged in union activityviolates the Act. Id.Here, the judge found, and we agree, that Re-spondentBMD harbored anti-union animus, asdemonstrated by the numerous 8(a)(1) violationsfound, as well as by the discriminatory layoffs offive employees in, addition to Meija and Paredes. Inaddition, based on these violations, we find thatRespondent BMD had general knowledge ' of theemployees' union activity.We further agree withthe judge that the reason asserted by RespondentBMD for the layoffs of all seven discriminatees,lack of work, was wholly unsupported by the evi-dence and therefore pretexual.With respect totiming, as noted above, Meija was laid off the sameday as union supporter Paz, and Paredes was laidoff the following week.5 Moreover, the layoffs ofallseven alleged discriminatees, closely followedthe start of the union campaign. We find-that thesecircumstances, in addition to Milkenvoic's observa-tion of Meija and Paredes at lunch with one orboth of the primary union' activists, who werethemselves unlawfully laid off, constitute a suffi-cient basis to infer that the Respondent knew, or atleast suspected, thatMeija and Paredes supportedthe Union. We therefore conclude, particularly inlight of the absence of any legitimate basis for thelayoffs,6 that the General Counsel has, established a5Contrary to the judge, we find that the fact that Paredes' layoff fol-lowed the other layoffs by several days does not significantly weaken theGeneralcounsel'sprima facie case, nor does it render RespondentBMD's ddfcnse any more plausible In this regard we note that despite itsclaim of a general business slowdown necessitating the layoffs,Respond-ent BMD hired five new employees on the date of Paredes' layoff.6 SeeWright Line,251 NLRB 1083, 1088 fn 12 (1980), enfd. 662 F.2d899 (1st Cir, 1981), cert. denied 455 US 989 (1982), approved inNLRBv.TransportationManagement' Corp,462 U S 395 (1983).143prima .facie -case of.,discrimination with respect toMeija and Paredes.Inasmuch as the Respondentshave not met their burden of demonstrating thatthe layoffs would have occurred even in the ab-sence of the protected conduct of Meija and Par-edes,we find that the layoffs violated Section8(a)(3) and(1) of the Act.ORDERThe Respondents, BMD Sportswear - Corp. andits alter ego Suzan KnitwearCorp., Queens,NewYork,their officers,agents,successors,and assigns,shall jointly and severally-1.Cease and desist from(a)Laying off, discharging,or otherwise dis-criminating against anyemployee for supportingKnitgoods Workers Union, Local 155, Internation-alLadies Garment Workers Union, AFL-CIO orany other union.(b) Isolatingthework stations of employeescausing them to be subject to - adverse conditions;assigning employees to inefficient machines causinga reduction in the amount of earnings they receive;issuingwarning letters to employees because oftheirmembership in and activities on behalf of theUnion.(c)Asking employees if they called the Union;whether theysigned cardsor any papers for theUnion;why employees were - supporting theUnion's advocates;who signed for the Union;whether they liked the Union; why' one of theUnion's advocates did not get a job in a union shopif she'was in, the Union; if they knew of the Union;whether they spoke to the Union's agents; and ifthey, were in the Union -and who spoke to themabout the Union.(d)Accusing employees of forcing workers tosign cards; threatening 'that it would lay off em-ployeeswho' signed cards and close the shop,change its name, and replace the workers; threaten-ing employees that if they signed cards for theUnion or', palled it they would be fired; tellingworkers that if they did not sign a card they wouldcontinue to work; threatening employees that theRespondents would close the shop if the Unioncame in or won the .election; telling employees thatif the union problem continued Respondent BMDcontemplated closing and expanding operations atSuzan.(e) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act. 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Offer Gloria Chunga, Carmen Lopez, BerthaMeija,Amalia 'Paredes,EdilmaNunez,MariaGarcia, and Mercedes Paz immediate and full rein-statement to their - former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any loss of earnings and other ben-efitssuffered as a result of the discriminationagainst them, -in the manner set forth in the remedysection of the decision.(b)Remove from their files any reference to theunlawful actions taken against Chunga, Lopez,Meija, Paredes, Nunez, Garcia, and Paz and notifythe employees in writing that this has been doneand that- the actions will not be used against themin any way.(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at the New York facilities of BMDSportswearCorp., and Suzan Knitwear Corp.,copies of the attached notice marked "Appendix."7Copies of the notice, on forms provided by the, Re-gionalDirector for Region 29, after being signedby the Respondents' authorized representative,shall be posted by the Respondents immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous, places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to comply.IT IS FURTHER ORDERED that the complaint isdismissed insofar as it alleges violations not specifi-cally found.IT IS FURTHERORDEREDthat the election heldon 21 June 1985 among certain employees at Re-spondent BMD Sportswear Corp., is set aside andtheRegionalDirector is directed to conduct asecond election at such time as he deems that cir-cumstances permit the free choice of a bargainingrepresentative.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT lay off, discharge, or otherwisediscriminate against any employee for supportingKnitgoods Workers Union, Local 155, Internation-alLadies Garment Workers Union, AFL-CIO orany other union.WE WILL NOT isolate the work stations of em-ployees causing them to be subject to adverse con-ditions;assign employees to inefficient machinescausing areduction in the amount of earnings theyreceive;issue warningletters to employees becauseof their membership in and activities on behalf ofthe Union.WE WILL NOT ask employees if they called theUnion; whether they signed cards or any papersfor the Union; why employees were supporting theUnion's advocates;who signed for the Union;whether they liked the Union; why one of theUnion's advocates did not get a job in a union shopif she was in the Union; if they knew of the Union;whether they 'spoke to the Union's agents; if theywere in the Union; who spoke to them about theUnion.WE WILL NOT accuse employees of forcingworkers to sign cards; threaten that we would layoff employees who signed cards and close theshop, change our name, and replace the workers;threaten employees that if they signed cards for theUnion or called it they would be fired; tell workersthat if they did not sign a card they would contin-ue to work; threaten employees that we wouldclose the shop if the Union came in or won theelection; tell employees that if the union problemcontinued BMD contemplated closing and expand-ing operations at Suzan.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce-you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Gloria Chunga, Carmen Lopez,BerthaMeija,Amalia Paredes, Edilma Nunez,Maria Garcia, and Mercedes Paz immediate andfull reinstatement to their former jobs or, if thosejobs no longer exist, to substantially ' equivalent po-sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of earnings and BMD SPORTSWEAR CORP.other benefits suffered as a result of the discrimina-tion against them with interest.WE WILL remove from our files any reference tothe unlawful actions taken against Chunga, Lopez,Meija, Paredes, Nunez, Garcia, and Paz and notifythem in writing that this has been done and thatthe actions will not be used against them in anyway.BMD SPORTSWEAR CORP. ANDSUZAN KNITWEAR CORP., AS ALTEREGOS AND AS A SINGLE EMPLOYERAlison FairbanksandKevin Kitchen, Esqs.,for the Gener-al Counsel.Henry Woicik, Esq.,of New York, New York, for Re-spondent BMD Sportswear Corp.Stanley Yaker, Esq.,of New York, New York, for Re-spondent Suzan Knitwear Corp.StanleyGoodman, Esq. (Chaikin & Chaikin).,of NewYork, New York, for the Union.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. On 1 May19851 Knitgoods Workers Union, Local 155, Internation-alLadies Garment Workers Union, AFL-CIO (Union)filed charges against BMD Sportswear Corp. (BMD) inCases 29-CA-11824-1 and 29-CA-11824-2 and on 17June filed a first amended charge in Case 29-CA-11824-1.The Regional Director issued an order consolidatingcases, consolidated amended complaint, and notice ofhearing on 28 June. On 24 June, the Union filed a chargeagainst BMD in Case 29-CA-11929 and the RegionalDirector issued a complaint and notice of hearing on 24September.Based on those charges and on objections filed by theUnion in Case 29-RC-6390, the Regional Director issuedan order consolidating cases, consolidated amended com-plaint, and notice of hearing on 24 October.On 21 October the'Regional Director issued a Reporton Objections, order, consolidatingcases,and notice ofhearing,which consolidated for hearing Cases 29-CA-11824-1-2 and 29-CA-11929 and Case 29-RC-6390,which involves allegedly objectionable conduct2 in thatthe Employer threatened its employees with plant clo-sureif the Union won the election.3On 15 November, Mercedes Paz filed a charge in Case29-CA-12146-1againstBMD, and Maria Garcia filed acharge in Case 29-CA-12146-2 against BMD, on whichiAll dates herein are in 19852Other objections were withdrawn by the Union before the hearingand are not before me2 The petition was filed by the Union on 9 May A Stipulation for Cer-tificationUpon Consent Election was executed by the parties and ap-proved by the Regional Director on 29 May, and an election was held on21 June in a unit consistingof all production,maintenance, shipping, andreceiving employees employed by BMD at its 1051 Wycoff Avenue,Ridgewood, New York location, excluding all other employees, guardsand supervisors as defined in the Act. The election resulted in It votesfor the Union, 46 votes against the Union; and 8 challenged ballots.145the Acting Regional Directorissued anorder consolidat-ing cases,consolidated complaint, and notice of hearingagainst BMD on 13 January 1986.On 7 January 1986 a charge was filed by the UnionagainstBMD and Suzan Knitwear Corp. (Suzan) in Case29-CA-12213, on which the Acting Regional Directorissued a complaint and notice of hearing; against Re-spondentson 21 January 1986.Finally, in order to clarify and consolidate the allega-tions of the various complaints and amendments made atthe hearing, a written motion to amend complaints, madeby the General Counsel and dated 19 March 1986, wasgranted by me at the hearing. The motion included allthe allegations of the complaints and amendments madeat the hearing, and alleges as follows:(a)Respondent Suzan was established by RespondentBMD as a subordinate instrument to and a disguised con-tinuation of a part of the business of Respondent BMD.(b)Respondent BMD and Respondent Suzan havebeen affiliated businesses with common officers, owner-ship, directors, and operators; the directors and operatorsformulate and administer a common labor policy for theaforenamed companies, affecting the employees of thecompanies.(c) Respondent BMD and Respondent Suzan are alteregos and a single employer within the meaning of theAct.(d)Respondents interrogated employees concerningtheir union membership, activities, and sympathies.(e)Respondents warned and directed their employeesto refrain from becoming or remaining members of theUnion.(f)Respondents threatened their employees with dis-charge, and threatened that they would close a plant.(g) Respondents laid off seven employees and failed torecall them because of their union activities.(h)RespondentBMD assigned employees MariaGarcia and Mercedes Paz to more arduous and lessagreeablejob tasks; reduced their rate of pay by assign-ing them to lower paying job tasks; isolated their workstations from other employees; issued a warning letter toPaz; and caused their termination; all because of theirunion activities and because they gave testimony undertheAct.After the close of the hearing, Respondentsfiled leave to amend their answers, which I granted.4The case was heard before me in New York City on12 days between 9 December 1985 and 16 April 1986.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by General Counsel and RespondentBMD, 5 I make the followingFINDINGS OF FACT1. JURISDICTIONRespondentBMD, a New York corporation,havingits officeand place of businessat 1051 Wyckoff Avenue,Queens, New York,is engagedin themanufacture, sale,'4 The answers, as amended, have been included in the exhibit file as R.Exh 21.5Respondent Suzan did not file a brief, but relies on BMD's brief 146DECISIONS OF THE NATIONAL LABOR- RELATIONS BOARDand distribution of sweaters and related product's. Duringthe past "year, 'BMD, in the course and conduct of itsbusiness operations,purchased and caused to be trans-ported and delivered to its plant thread, yarn, and fabricvalued in excess of $50,000, which were delivered to itsQueens, New York plant directly from locations outsideNew York State.RespondentSuzan, a New York corporation, havingits office and place of business at 20-36 Harmon Street,Queens, New York, has been engaged in the manufac-ture, sale, and distribution of sweaters and related prod-ucts.Based on projection of its operations since about 24April 1985, at which time Respondent Suzan commencedits operations, Respondent Suzan, in the course and con-duct of its business operations will annually sell and shipfrom its plant products, goods, and materials valued inexcess of $50,000 directly to points outside the State ofNew York.Respondents admit and I find that BMD and Suzan areemployers engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that the Unionisa labor organization within the meaning of Section2(5) of the Act.II.SUPERVISORY STATUS OF MELJUS MILKENVOICA. FactsThe General Counsel alleges that Meljus Milkenvoic isa supervisor of Respondent BMD. Respondents deny;this.She did not testify.BMD's president, Bora Dordevic, testified that Mil-kenvoic, the floorlady, is in charge of the factory in hisabsence, to ensure that the workers do their work prop-erly.He relies on her and she gives work to and controlsthe work of the merrow machine operators. However heporter), also give work to the merrow operators. Milken-voic began work,as a Singermachine operator, whenthe factory opened in 1978 and she continues to work onthe Singer although she also distributes work and "over-sees" the work of the merrow operators. As the floor-lady, she' also examines the work done. Dordevic furtherstated that he tells her what work to distribute and shedoes so without using independent judgment. He statedthat she does not hire, fire, or recommend such action.Milkenvoic is salaried, earning $400 per week and an ad-ditional $100 per week as a "percentage" because sheopens and closesthe factoryin his absence6 and is reli-able.The additional sum pays part of her gasoline ex-pense.No one else received such a percentage. Theother persons who receive salaries are Dordevic and hiswife who receive $500 per week each; cutter AntonioOtero-$510 and secretary Radmila Rajkov-$480.Employees testified that Milkenvoic -gave them work,instructed them on how to perform it,7 and inspected thework to see that it was done correctly by walkingaround the shop and looking at the workers as theyworked." If the work was not done properly, she re-turned it to the worker for corrections, which oneworker regardedas discipline.Work wasalso assigned toothers for corrections. Paz conceded that Dordevic toldMilkenvoic what work to give out, and she distributedwork to whoever was finished with their job. The workwas evenly distributedamongthose senior people.Employees also asked Milkenvoic if they had a ques-tion about the work they were doing. Milkenvoic alsosigns theproduction tickets attached to the work of thepiece-rate employees. That ticket lists the rate paid forthe job. Employees conceded that Milkenvoic, in addi-tion to her floorlady responsibilities, works on ,the Singermachine,although - no percentage of her day on suchtaskswas established at the hearing.Employees told Milkenvoic if they had to leave earlyor would arrive late, and she always permitted them todo so without checking with Dordevic. It was argued byRespondents, however, that the fewer hoursa piece-worker works resultsin lesserpay so the Company es-sentially did not care when the workers left or arrived.9Employee Lopez stated that Milkenvoic frequentlyyelled at her and told her to go home, but she did notleave because she knew that Dordevic would not fireher. In fact, Lopez told Milkenvoic that if she did notstop bothering her she would hit her. Dordevic then ap-proached and told them to calm down. Lopez stated thatshe knew that Dordevic did not support Milkenvoic's ac-tions.Milkenvoic also asked employees if they could workovertime or on Saturdays.B. AnalysisMilkenvoic, the floorlady at BMD,is incharge of thefactory in the absence of its owner;opensand closes it;assignswork to the employees; instructs them on its per-formance; and checks the work and returns it for correc-tion to the employee who performed the work, or toothers for correction. She alsoanswersquestions aboutthe performance of the work andsignsthe tickets thatauthorize payment to the piece-rate workers. She alsoasks employees if they can work overtime or on Satur-days and accepts explanations why the workers arrivedlateormust leaveearly. In addition,Milkenvoic re-ceived a percentage, amounting to $100 per week, for,among other things,; these additional responsibilities. Inaddition, she was salaried unlike the operators, who re-ceived piece-ratewages or others, who were hourlypaid.The evidence also shows that her demand that an em-ployee leave was ignored and not supported by Dorde-vic,and that part of, her day consisted of work per-formed on a machine.8Employee Caban stated that occasionally Mrs. Dordevic checks herworkIsMilkenvoic and the Dordevics are the only persons having keys toSThis is in contrast to the reaction of Respondent BMD when piece-the factoryworker Paz took photos for 2 minutes. She was accused of not working7Occasionally Dordevic explains how to perform the workand disrupting the operation BMD SPORTSWEAR CORP.147Dordevic admitted that he relies on Milkenvoic, whoassigns and controls the work of the operators,to ensurethat the workers perform their jobs properly.Notwithstanding her lack of authority to hire, dis-charge,10 suspend,recall,or promote employees or tomake effective recommendations for such action, I be-lieve that, the evidence is clear that Milkenvoic responsi-bly assigned work to and directed employees and was asupervisor as defined in the Act.Dadco Fashions, 243NLRB 1193, 1194 (1979);RidgelyMfg.Co., 198 NLRB860, 861(1972).III.ALLEGED UNFAIR LABOR PRACTICESA. TheOrganizing DriveRespondents are garment contractors.They receiveraw materials from manufacturers and orders from manu-facturers or jobbers. They cut and sew sweaters, firstmaking a sample and then, on receiving approval, sewand ship the orders received. In the period from Marchto November 1985, BMD employed 61 to 76 employees,most of whom were merrow machine operators whosewed the garments together and were paid on a piece-rate basis.BMD also employed cutters and other ma-chine operators.Suzan was a smaller company. Its records showed that26 workers received payment in the first week of its op-erations in May.Accordingto employees Garcia and Paz, beginning atleast in early 1985, the piecework rates were lowered atBMD by its president and owner, Bora Dordevic. Theworkers' complaint was that the rates per dozen were re-duced for the same type of work that had previouslybeen paid at a higher rate. The rates were reduced threeto five times since January 1985,according to them, andwhenever they complained, Dordevic refused to increasethe rates to their former level.About 16 April,the piece rate was again lowered andabout seven employees spoke to Dordevic about that. Heexplained that the company for which they sewed thegoods recently began business and it could not afford topay more and as a result, he could not pay the employ-ees more. The employees protested to no avail and Dor-devic invited them to leave if they did not like the piecerate.The following day, 17 April, a group of employeesspoke about the need for a union, and Paz called Local155.On 19 April, Paz and Garcia went to the Unionafterwork. Thatmorning,Dordevic asked Garcia if sheand Paz called the Union. Garcia replied, "No, not yet."Dordevic, told her to call the Union because he is notafraid of anyone. Also that day, Milkenvoic, the floor-lady, asked Garcia if she signed any papers for theUnion. t 1 Garcia asked, "What papers?" and Milkenvoic10However,employees Nunez and Paredes testified that Milkenvoictold them that they were laid off, and they should leave the premises,which they did.11Dordevic's question to Garcia was corroborated by Paz, who earlierhad asked as Yugoslavian worker to sign a card. She refused and told Md-kenvoic that Paz asked her, and Milkenvoic told Dordevic, who askedGarcia the above questionreplied that she knew she wanted the Union. Garcia an-swered that everyone wanted benefits, and "who doesnot want the Union." Milkenvoic also asked why shewas supporting Paz, and added that Dordevic was veryrich,and could open a factory in another location.Garcia replied that Dordevic would lose because if theworkers struck he would not be able to receive work.Employee Bertha Mejia stated that she spoke about fivetimes with employees in the factory during lunch aboutthe Union and benefits. The employees, who spoke: Span-ish,were seated about 25 feet from Milkenvoic. There isno evidence that Milkenvoic understood any part of theirconversation or overheard them.On 21 April, Union AgentRamonitaGuzman visitedPaz at her home. Paz signed a card for the Union andwas given blank cards to distribute to her coworkers.On 22 April, Guzman and fellow union agent Will Al-drich stood outside the factory, speaking with and dis-tributing cards to employees. Garcia and Paz assisted.Guzman was present from 6:30 to 8 a.m. and from 2 to4:30 or 5 p.m.That day,Milkenvoic asked Garcia if she signedpapers that Paz had for the Union. Garcia denied doingso, and asked her "what papers?" Milkenvoic replied thatshe knew that Garcia wanted the Union, and asked whoelse signed. Garcia did not reply. Garcia signed a unioncard that day and was given additional cards by Paz.Garcia and Paz stated that beginning on 22 April theydistributed union cards to employees before work, atlunch, in the bathroom, on the street, and at the homesof the workers.12 They stated that they stood withGuzman and Aldrich while they solicited employees onthe street in front of the factory. In the morning of 22April,Paz spoke briefly with five or six employeesbefore work. When Milkenvoic brought ]Paz work thatday, she told Paz that she was silly and stupid, and ac-cused her of forcing employees to sign cards. She addedthat Dordevic has a lot of money and does not care if heclosed the factory for 6 months, reopened it under an-other name or owner, and replaced the workers. Milken-voic further said that Dordevic did not like the Unionand everyone who signed a card would be laid off. Pazreplied that she did not care, that she was a good workerwho would either get another job Or take vacation. Mil-kenvoic then asked her if she called the Union. Paz an-swered that she did because the reduction of the piecerate was unfair. Thereafter, during each of the five or sixoccasionsthatMilkenvoic brought work to Paz that day,she told Paz that Dordevic would fire heir; anyone whosigned a card would be dismissed; and Dordevic wouldchange the name of the Company. Each time Paz repliedthat she did not care.That afternoon, after work, Paz distributed unioncards with Garcia and, Union Agent Guzman in front ofthe shop.The solicitation continued on the street the next day,23 April, with Guzman, Aldrich, Garcia, and Paz speak-ing to employees and helping them complete cards.12This is corroborated by the testimony of Carmen Lopez, BerthaMedia, Edilma Nunez, and Amalia Paredes who stated that they weregiven cardsby Garcia or Paz 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGarcia stated that, while engaged in this activity, shesawMilkenvoicwatching them. Paz stood with theothers for 25 minutes in front of the factory that morn-ing.-During the day, during each of the five orsix timesMilkenvoic brought work to Paz, she told her that if shesigned cards for the Union or called the Union shewould be fired. She added that Dordevic had a lot ofmoney and would close the factory, changeitsname,and replace the workers because he does not like theUnion.Also that day, Milkenvoic told Garcia that employeeDalia told her that Paz forced her to sign union papers.Garcia replied that Dalia was lying because she did notsign any papers. Later that day, Milkenvoic asked GloriaChunga if she liked the Union and if she signed a cardfor it.Chunga replied, "Yes." 13 The following dayChunga was laid off.As Paz wasleavingwork on 23 April, Dordevic toldher that a customer had canceled an order and that shewas no longer needed because there was no work. Pazasked that he lay off the new employees first. Dordevicanswered that he would do as he wished. Paz said shewould go to the Labor Department because she knewwhy she was being fired.Delores Rivera, Paz' sister, stated that that week, Mil-kenvoic asked her why Paz did not get a job in a unionshop if,she is inthe Union. Milkenvoic also told RiverathatDordevic's friend had the same problem with aunion andhe closed his factory and moved. She addedthat Dordevic would close the shop if the- Union comesin.When Bertha- Mejia left work at the end of the day,Dordevic told her that he had no more work, and sheshould leave.The following day, 24 April, Paz returned to the shopwith Union Agents Aldrich and Guzman, who intro-duced themselves to Secretary Redmila Rajkov. Accord-ing toPaz, Aldrich, and Guzman, they asked Dordevicto reinstate Paz and he refused, saying that if the Unioncame in he would close.Dordevic denied saying that. He testified that Paz de-manded that he admit her, saying that "I am your god."Dordevic replied- that there is only one God, and "you'renot it." Paz said that she would close the factory. Dorde-vic told her that she did not open the shop and she couldnot close it.I credit the testimony of Paz, Aldrich, and Guzman.Their versions were consistent, mutually corroborative,and believablebecause similarthreats to close had beenmade by Dordevic directly and through him by Milken-voic.Later that day, Milkenvoic asked Garcia whether shesigned papers for the Union. Garcia denied doing so.Milkenvoic then said that if the Union comes in shewould be happy because she would get 3 months' vaca-tion.Also that day, Edilma Nunez, while working, wavedthrough an open door at Paz and the union agents whowere standing outside the shop.14 Five minutes lateris This conversation was corroborated by Garcia14 This was corroborated by Union Agent Aldrich.MiraDordevic, the wife of the owner and an admittedofficer and agent of Respondent, came to her work sta-tionwithAntonio Otero, the cutter, who translated.Mira askedif she knew of the Union, whether she spoketo theunion agents,and whether she was in the Unionor signed a union card. Mirasaidthat she knew what theUnion was doing, but she wanted to help Nunez so thatshe would not "get involved," and could continue towork and not lose her job. Nunez answered that theUnion spoke to her -at her house, and gave him a paperto sign,but she (Nunez) did not know if the paper was aunion card. Nunez stated that Otero said that he did nottellMira that she signed a card. In fact, Nunez hadsigned a card the night before at home, at the request ofGuzmanand Paz. Otero then told Nunez that anyonewho was involved with the Union would be fired. MariaDordevic did not testify.At the end of the workdayBoraDordevic askedNunez, through Otero, whether she knew about theUnion and who spoke to her concerning it. He said thathe was telling her this because he wanted to help her,adding that he wanted to know if she signed a card. Healso stated that if she didnot sign,she could continue towork. Nunez replied that Paz told her about the Unionat lunch the day before, and that she signed a card athome at Paz' request, who told her that a majority of theworkers signed cards. Dordevic answered that he knewthat they wanted to bring a Union in, but that he wouldnot permit that. He said that he would rather close theshop before the Union- entered, and that if the Unioncomes in he would close.'The following day Nunez waslaid off by Milkenvoic who told her that work was slow.Carmen Lopez signed a card that day outside the fac-tory after work in the presence of Paz and the unionagent while the gate was open. On 21 or 22 April Lopezhad spoken to Paz about the Union at lunch.The following day, 25 April, as Lopez was leaving,Milkenvoic asked for her phone number and told herthat there was no more work, but that she would callwhen work picked up. Lopez gave her phone numberbut was never called. That day Garcia was laid off too.Amalia Paredes was asked by Paz on 23 April at lunchto help herget a unionin the factory. Paredes agreed.Paz told her to sign a card after work that day. Paredessigned acard outside the shop at the end of the day. On3May, Milkenvoic told Paredes work was slow and sheshould not come to work, but would be recalled. 'sSometimebefore the election, which took place on 21June,Milkenvoic told employee Mirian Cedeno, whileshe was working, that she (Cedeno) would see what willhappen after the election, adding that if the Union won,Dordevic would close the factory. Cedeno replied that ifthe shop closed she would look for another job.15On 23 April after the lunch conversation, Paredes was told bycutterOtero that she shouldnot sign aunion card because Dordevicwould dismiss employees who signed as he did not want the Union, andwould close the shop and replace the employees-or send the work to an-other shop he controlled Paredes told Otero that she intended to sign acard; and 2 days later told Otero that she didsignI cannot attribute thisconversation to Respondent inasmuch as Otero, a rank-and-file employee,was not Respondent's agent asto this conversation, as will be discussedinfra. BMD SPORTSWEAR CORP.About 1 month before the election, Dordevic called ameeting, of all the employees. The meeting, which wasvery short, took place on the factory floor. Dordevicspoke Yugoslavian, and his words were translated intoEnglish by Secretary Rejkov. Then her words weretranslated into Spanish by cutter Otero for the Spanishworkers, and 'into Polish for the Polish employees. Allpartiesagree that Dordevic announced that there wouldbe an ellection on 21 June, and that he did not want theUnion. However, in addition, two employees, DeloresRivera and Dulce Sanchez, testified that Dordevic saidthat if the Union won, he would close the factory. Buttwo otherwitnesses,also called by the General Counsel,Segunda Caban and Mirian Cedeno, who also heard thesameSpanish translation, did not testify about thatthreat.Moreover, the Spanish interpreter, Otero, andDordevic and Rajkov denied that Dordevic threatenedto close the shop if the Union won, the election, butrather they all testified that Dordevic invited the work-ers to vote, as they wished.Based on the conflict in the testimony, particularlythat between' the General Counsel's Witnesses, I cannot,find that Dordevic threatened to close the factory in thatspeech.Sometime before theelectiona handwrittensign wasposted in the work area of the factory. The sign was 4feet by 4 feet and said, in English and Spanish, "Pleasevote for BMD and save our job. Thank you." A box onthe sigh had the word "no" written on it in various lan-guages.Thesign,which was prepared and hung by em-ployees,includingOtero, was postedat leastfor severaldays before the election andwas in plainsight of every-one inthe shop. Employee Delores Rivera stated thatshe saw Bora Dorcevic look at the sign and tell his wifeto look at it.On 21 June, the election was held, which the Unionlost by a vote of 46 to 11.B. TheLayoffsThe complaint alleges that the following employeeswere'unlawfully laid off in April and May:GloriaChunga,Maria Garcia,Carmen Lopez,BerthaMejia,Edilma Nunez, Amalia Paredes, and Mercedes Paz.1.Gloria ChungaChunga was hired on 5 October 1982 and was laid offon 24 April 1985, at which time she worked as a merrowmachine operator.Chunga spoke with Paz and other workers at lunch on19 or 20 April and agreed with her that the workersshould sign cards for the Union. On 22 April, Paz gaveher the Union's address, and she went there after workand 'signed a card in the presence of other employees.The following day, 23 April, she answered yes whenasked by Milkenvoic whether she liked the Union andsigned a card for it. The next day, 24 April, as she wasleaving for the day, Dordevic asked her if she wanted toreceive unemployment benefits and she said she did.Chunga testified that occasionally work is slow, butthere was always work to do and she always worked 40hours per week.2.Carmen Lopez149Lopez was hired on 27 September 1982 and was laidoff on 25 April 1985: She was a finisher who removederrant threads from the sweaters.About 21 or 22 April Lopez spoke to Paz at lunchabout the Union.On 24 April she signed a card for the Union outsidethe factory after work in the presence of a union agentand Paz and another worker.The following day, at the end of work, Milkenvoictold her that there was no more work, asked for herphone number, and said that if work picked up shewould be called. Lopez was not called. She stated thatwhen she left, there was more work to be done.3.Bertha MejiaMejia worked for less than 1 month, from March to 23April. She sewed labels into the sweaters. There weretwo others employed as label sewers.A few days before 22 April, Mejia began conversingwith her coworkers at lunch, while sitting at their ma-chines.Five such lunchtime conversations concerned theUnion, and included Paz and Garcia and their desire fora union becauseof the discharges of Spanish workers.They spoke Spanish. Milkenvoic was seated 25 feet awayfrom them. On 22 April Mejia signed a union card athome.On 23, April, Dordevic told her that there was nomorework. Mejia testified, however, that there was suf-ficientwork to be performed, and that there was neveran occasionthat she had no work to do.4.Amalia ParedesParedes was employed for about I year, taking threadsoff sweaters.Paz asked her in the factory at lunch on 23 April tosign acard after work that day and she did so 1 blockfrom the factory.On 3 May, Milkenvoic told her that because work wasslow she should not come to work but should collect un-employment benefits, and she' would be recalled whenwork picks up. Paredes stated that there was work left tobe done when she was laid off.5.Edilma NunezNunez was employed for I or 2 months in 1984, then 3or 4 weeks in April 1985, when she was laid off.On 23 April she and others were told by Paz at lunchthat they' were bringing a union into the shop. That dayafter work she signed a card at home.The following day, 24 April, she waved to the unionagents from her workplace, and immediately Mira Dor-devic approached her and asked her through interpreterOtero whether she knew of or spoke to union agents,and whether she was in the Union or signed a card for it.Although she told Otero that she signed papers for theUnion, Otero told her that he did not tell Mira Dordevicthat she signed a card. She was warned that anyone whowas involved with the Union would be fired, and that ifshe had not signed a card she should not do so and could 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthereby continue working. Later that day Bora Dordevicasked her the same questions, through Otero, and thistime she answered that she'signed a card. That admissionwas apparently repeated to Dordevic.16 Bora thenwarned that he knew that `-`they" wanted to bring aunion in, but that he would not -permit it, and wouldrather close the shop than have the Union organize it.Bora then told her that if she did not sign a card, shecould continue to work.The following day, 25 April, Nunez was told by Mil-kenvoic not to come to work the next day as work wasslow.-6.Maria GarciaGarcia began work in August 1980 and worked untilsometime in1981 when she left. In 1983 she worked for3months and then left. She returned to work in August1984 and was employed until 25 April 1985 when shewas laid off. Her last period of employment was as amerrow machine operator.Dordevic admitted that Garcia and Paz complained tohim in April 1985 "one afteranother" regarding thepiecerate,-and requestedan increasein that rate.About 17 April she and Paz spoke about the Unionand called the,Union.On 19 April, Dordevic asked Garcia if she called theUnion. That day, Milkenvoic asked her if she signedpapers for the Union, and Garcia told her that everyonewanted benefits. Later that day, Garcia and Paz went tothe Union, and on 22 April Garcia signed a card. There-after from 22 April until she was laid off, Garcia solicit-ed other employees to sign cards, helped others fill themout in the presence of the union agent, and was seen on23 and 24 April by Milkenvoic doing so.On 22 April, 1Vlilkenvoic asked Garcia if she signed forthe Union. Garcia denied doing so, and Milkenvoic re-plied that she knew she wanted the Union, and askedwho else signed! On 23 April, Milkenvoic told her thatPaz forced another worker to sign for the Union. Garciareplied that that worker was lying. On 24 April, Milken-voic again asked Garcia if she signed for the Union andGarcia denied doing so.On 25 April, Dordevic told her that since many ordershad been canceled she could receive unemployment ben-efits.Garcia testified that when she was laid off, she had theusual amountsof work to do, and that from January1985 until her layoff she always had work to do.7.Mercedes PazPaz was hired in June 1978 or 1979 and was laid offon 23 April 1985.Dordevic admitted that Paz complained to him veryoften about the piece rates.On 19 April, Paz spoke with her fellow workers aboutthe Union and, went to its offices. She signed a card on21 April and, thereafter, she spearheaded the Union's or-ganizing drive. Beginning on 22 April until she was laidoff the next day, she distributed cards at the factory,16Otero told Nunez that he did not tell Mira that she signed a cardHe was not asked if he told Bora that she expected a cardbefore and after work and at lunch, and she visited em-ployees at their homes. She stood outside the shop withunion agents and spoke to the workers about the Union.Milkenvoic ,spoke to her numerous times on 22 Aprilabout the Union, accusing her of "making" employeessign cards, criticizing her for supporting the Union, andthreatening that those who signed cards would be laidoff and the factory closed if the Union organized it. Md-kenvoic asked Paz if she called the Union and Paz admit-ted doing so.The following day, 23 April, Paz again distributedcards before work in front of the shop with Union AgentGuzman present. During the day, Milkenvoic againwarned her several times that if she signed a card orcalled the Union she would be fired and the factorywould close. As Paz left work that day, Dordevic toldher that a customer canceled an order and that she waslaid off.The following day, 24 April, on the demand of theunion agents to reinstate Paz, Dordevic refused and saidthat he would close the shop if the Union came in.Paz stated that when =she was laid off, she had muchwork still left to do, and that in 1985, the merrow opera-tors always had work. She conceded, however, thatwhen work was slow, she left at 2:30 p.m.; the normalquitting time was 3:30 p.m.Dordevic testified that in July 1984 Paz "made prob-lems" by causing her family and one or two friends toleave work for 3 days. Their complaint concerned thelow piece rates. Before leaving, Paz said she could earnmore by collecting unemployment and working undersomeone else's social security number.Dordevic testified that in February 1985 Paz com-plained that workers should not be sent home at 1 or ,2p.m. He told her that he was the boss, and that she couldnot give orders to him. Also in that month, she threw asweater at a customer. When Dordevic protested, shesaid that she did not care-the factory was no good.Dordevic replied that if she did not like it she couldleave.InMarch, Dordevic installed new machinery for useon a new order. Paz asked him why he bought newequipment if he could not raise the piece rate. Dordevicreplied that if he did not buy the new machinery, hewould lose work.In April, according to Dordevic, business declined andRespondent paid the same piece rate as the prior year.Paz asked for higher rate and Dordevic explained thatfor work previously done, the same rate had to be paid.Dordevic stated that from 18 to 20 April, Paz againcomplained about the piece rates and Dordevic answeredthat he had no time to argue. Finally, on 23 April, Pazagain began to complain, and this time Dordevic told herto see him after work. Later, he told her to collect un-employment for 2 or 3 weeks. She threatened to closethe factory and then left.C. The Return to work of Maria Garcia and MercedesPazFollowing their layoff by BMD in April, Garcia andPaz returned to work at BMD on 11 November as BMD SPORTSWEAR CORP.151merrow machine operators. Dordevic stated that ' he 're-called them because work had increased.Prior to their layoff in April they had worked onmerrow machines, located in the central area of the fac-tory, where 29 such machines were located in four rows.Paz had worked at the same machine for 7 years, andGarcia had worked at her machine during her last 8-month period of employment. During that time, theirmachines adjoined each other.However, on their return in November, they were as-signedto adjoining merrow machines but this time out-side the merrow area in a place where such machineshad never been before. They had the only merrow ma-chines in that area. The new location was 8 feet awayfrom the closest merrow machine in the merrow ma-chine area. Separating the new location from the merrowmachine was a 3-foot open hallway. Their new machines'location was about 30 feet' from their former location. Inaddition, the new location was 3 to 4 feet from a steammachinewhere material is cut, pressed, ironed, andsteamed, and 2 to 4 feet from a large, 14-foot floor-to-ceiling roll-up gate used to bring in material from thestreet.The new work station was also situated close tobutton and blind stitch machines.Beginning on 12 November, Garcia and Paz were sub-jected to the combined effect of steam on their backsfrom the steam machine, and cold air from the roll-upgate when it was, in an open position. They put piles ofmaterial between themselves and the steam machine as abarrier.Although the steam did not have a very adverseeffect on them, the cold air from the gate affected thembadly. They repeatedly, complained to Milkenvoic aboutthe open door. She told them that perhaps they wouldbe moved to a different area but they never were. Theirrequests to her that the door, which was open "all thetime," be closed, were ignored. In contrast, when, otherworkers complained about the cold air, the door wasshut.Garcia and Paz covered themselves with materialin order to keep warm, and this was met with laughterby Mrs. Dordevic. 'Garcia and Paz' repeated requests that their machinesbe moved were also ignored, notwithstanding that therewere four vacant merrow machines in the merrow ma-chine area where they formerly worked.At times employees would beassignedto work at theblind stitch and button machines, which were closest toGarcia and Paz. But those employees would work atthosemachines sporadically, two or, three times perweek for 2 hours at most. When Garcia left, no one re-placed her at her machine.On 14 November, Paz took four photographs andGarcia took two photographs of their work area. Thepicture-taking took 2 minutes. Paz stated that Dordevicapproached her and asked why she' took the pictures.She replied that she wanted proof of the location inwhich she was working. Dordevic then told her that shehad no permission to take the pictures, that the shop wasa private place, and that he would call the police andhave her arrested for doing so. Later that day Dordevicgave her a letter, provided by his attorney:Re: Unauthorized Photographs on November 14,1985It has come to my attention that you took severalphotographs of BMD's equipment and your co-workers in the shop this morning. At the time thesephotographs were taken, you were supposed to beworking at your machine. You did not have I3MD'spermission to take these photographs nor did youobtain thepermissionof your co-workers.Your actions caused disruption in BMD's oper-ations and greatly upset many of your co-workers.Future incidents of disruptive conduct will not betolerated and will result in further discipline up toand including your discharge.Please indicate your receipt of this written warn-ing by signing in the space provided.Paz refused to sign the letter. Dordevic warned herthat she could not interrupt work, and if she,did so twomore times she would be fired. Paz told him that hehated her because she called the Union. Dordevic saidshe should forget about the past. That letter was the firstever given to an employee.There was evidence that photographs had been takenin the shop before, at such times as parties, or when acoworker left for a trip. In fact Paz took photos beforeand had not been required to obtain permission and hadnot been warned about such conduct.Dordevic conceded telling Paz that she should haveasked his permission to, take the photos and admittedthreatening that he would, call the police because she didnot have his permission. He also stated that Paz askedhim why hedid not dismissher.Dordevic replied thathe did "not need to."Garcia and Paz stated that their machines were heavy,inefficient, and hard to operate. Garcia immediately toldMilkenvoic of this and continued her complaints in suc-ceeding days. Milkenvoic said,that she would call a me-chanic, but the mechanic did not come and the machinewas not repaired. Paz' machine was repaired, but it stilldid not operate well. Garcia asked Milkenvoic why herworksite was moved, and Milkenvoic replied that boxesof material were placed in her old position, and therewas no roomforhermachine.Garcia testified thatbefore her April layoff boxes were also situated near hermachine but she had no difficulty working.Garcia stated that on ' 19 November, her last day ofwork, the roll-up door was open. The air was not cold,but the sun beat down on her back through the gate,making her feel as though she were at the beach. Her re-quest that Milkenvoic close the door was ignored. How-ever, later that day, as the sun changed its position, itbecame very 'hot for another worker who then com-plained and the door was' immediately closed.Paz stated that before her layoff in 'April, she pro-duced 30 to 35 dozen sweaters per day and earned $450to $600 per week, for a 9- or 10-hour day. In November,however, she,produced only 17 to 25 dozen and earned$270 to $290 per week, for an 8-hour, or less, day. Pazattributed this to the harder work that she and Garciawere given. She stated that in November, she was as- 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsigned to work on material that was thick and loose,hard to sew, and had lines that had to be matched oneach side. This work was paid at $2.50 per dozen,whereas because of the nature of the work, it had for-merly been paid at $3.50.Paz testified that before her April layoff all the work-ers shared the easy and hard work, but that in Novemberonly she and Garcia did that complex, low-paying work.Other operators were paid $2.50, but according to Paz,such work was easier and the material sewed was differ-ent,with no matching required. She accordingly statedthat she was unable to make as much money because ofthe difficulty in working with the material and the ineffi-cient machinery;the time-consuming line matching com-bined with the low piece rate held her, earnings down.Garcia stated that she did not return to work becauseshe could not bear the working conditions-the cold, thesun, and the steam. She felt isolated from other work-ers.'7 She conceded that the nearest merrow operator, 8feet away, also complained about the cold, but Garciawas much closer (about 4 feet) to the door, and also theother workers did not have the steam at their backs.Paz last worked on 20 December.She stated that shedid not return thereafter because of the intense cold fromthe door and the steam, because Dordevic looked at herin an angry way, because of the poor treatment she re-ceived, because she was given the worst work, and be-cause the piece rate was too low. She stated that shemay have continued working but for the machine sheworked at and the type of work she was given.Dordevic testified that the work that Garcia and Pazreceivedwas the same as given other employees. Headded that if a particular order was small he gave theentire lot to two or three workers, and noted that Garciaand Paz did not work on any lots that were unique tothem.The photos taken on 14 November, the date the doorwas open allday according to Garcia, show the doorclosed and Garcia and Paz smiling in apparent good spir-its.Garcia stated that she did not complain about thedoor being open that day and they testified that they didnot want to look as miserable as they felt for the pic-tures.IV. SUZAN KNITWEAR CORP.A. FactsThe certificate of incorporation for Suzan was filed on24 April 1985. Its officers, owners, directors, and stock-holders are Jovo Milosevic and his wife Mira. Jovo isthe brother of Bora Dordevic. Jovo had been a residentof the United Statessince1968, and had owned and op-erated a small grocery store for the 4 years precedingthe opening of Suzan.He had some experience in thetextile industry in Europe more than 20 years ago, buthiswife had worked in the sweater industry in theUnited States 5 years ago.17On cross-examination Garcia conceded that whenever she returnedfrom trips out of the country she would be assigned to a differentmerrow machine.However she noted that the machines were all locatedin the central merrow machine area, unlike the position outside that areato which she returned in NovemberInMarch 1985, Milosevic and Dordevic purchased abuilding at 20-36 Harmon Street, a 5- to 10-minute driveor a 20-minute walk from BMD. Dordevic"lent"Milo-sevic $20,000 toward the purchase price of $65,000. Thebuilding is Suzan's location.In addition,Dordevic lenthim another $20,000, half of which was used to openSuzan's initial bank account, and the other half was for alater $10,000 deposit into the same account. No loan doc-uments were executed for this transaction and the loan isstill outstanding.Suzan began work about 3 May with five or sixmerrow machines and Singer, crochet, and tacking ma-chines, all bought from Dordevic for $16,000, which sumSuzan paid Dordevic in October 1985.18 In addition, cer-tain small supplies were given to Suzan by BMD.Dordevic ordered and paid, in part, for ironwork per-formed at Suzan'spremises.19However,Milosevicshowed the ironworker what he wanted done, and thework was performed based on Milosevic's instructions.BMD and Suzan use the same corporate attorney, ac-countant,insurance agent and insurance company, bank,and suppliers for certain materials.Dordevic denied having any position, title, or owner-ship interest in Suzan.Dordevic testified that he helped his brother openSuzan because of familial obligation and because Milose-vie helped him when he arrived in the United States in1974 by paying his transportation from Europe, permit-ting him to live in his apartment,and giving him moneyfor furniture. In fact, Dordevic borrowed $10,000 fromhis brother to go intobusinessin 1978. He defended hisloans to Jovo also on the ground that he lent money toother companies and to employee Paz.20Dordevic stated that he helped Milosevic set upSuzan, gave him advice,and recommended companieswith which he might do business. `He also recommendedthat prospective employees who sought work at BMDapply for jobs atSuzanor other companies.The testimony of Dordevic and Milosevic was quitecontradictory concerning Suzan's securing work fromAM Knitwear.Milosevic testified that 1 week beforeSuzan openedhe, alone, went to AM Knitwear and asked for work. Hefurther stated that he did not know that BMD workedfor AM.In contrast,Dordevicstatedthat he called AMin 'lateMarch and asked that work be given to Suzan.Dordeviccalled again in mid-April and AMsent a boxof samples to Suzan,where the sample garments, weremade by the wives of the two brothers. Thereafter, AMcontinued to give work to Suzan and, according to Re-spondents,AM was Suzan's sole customer. 211s Infact, BMD placed the order for two new merrow machines fromBelmont SewingMachine Co, which were deliveredto Suzan BMDpaid Belmont,and Suzanrepaid BMD.19A $527 95balance waspaid by Suzan on the day it closed its oper-ations,24 February 198620 Theloan to Paz was for$2000, whichwas repaid21 I credit the testimony of Dordevicas to his solicitationof AM It ishard to believe that AM would give work to Milosevic on his request-especially since he hadno current experience in` the textile industry Itappears that the introduction of Suzan by Dordevic, who works for AMat times, causedthat company to employ Suzan BMD SPORTSWEAR CORP.153Dordevic admitted that in the first month or so, ofSuzan's operations,he occasionally visited Suzan forabout 30 minutes in the morning,two to three times perweek or after work,to help,and show Milosevic how todo the work. Thereafter Dordevic visited Suzan onceper week.The Respondents' testimony that AM Knitwear wasSuzan's sole customer was contradicted by Suzan em-ployee Janet Khalil who testified that Suzan worked fortwo companies,including one that used the label "Ken-neth Too." In fact she stated that 70 percent of her workconsisted of Kenneth Too sweaters.BMD also per-formed work for Kenneth Too.Union Representative Aldrich testified that on 10 Jan-uary 1986, he observed boxes with what he believedwere finished goods being transported from Suzan toBMD.Cousins Janet Khalil and Maria Lopez, who hadstopped working for BMD in early 1985, testified that inmid-May they together sought work at BMD.Dordevictold them that work at BMD was slow, and that he hadmany problems with the Union and the employees, buthe suggested that they work at Suzan, where work wasplentiful.Lopez told him that she did not know how toperform tacking work, and Dordevic said he wouldbring a device to make that work easier. Lopez beganwork at Suzan the next day, on 15 May. Dordevicbrought the tacking piece and told the floorlady to giveher work.Lopez worked atSuzan lessthan 1 month when,beforethe BMD election on 21 June, Dordevic askedher whether she liked the work. She replied that she did.Dordevic asked her where Khalil was. Lopez said thatKhalil left and she would leave soon too.22 Dordevicasked why, and Lopez said because of "problems of Pazwith the Union." Dordevic answered that he had prob-lems also, and would tell Milosevic not to let Paz workfor Suzan, but Lopez and Khalil could continue to workat Suzan. Dordevic also told them that if the union prob-lem continued he was contemplating closing BMD andexpanding operations at Suzan.Khalil began work at Suzan about 2 weeks afterLopez, and was given work by the floorlady. No one atSuzan interviewed her for the position. She workedabout 6 weeks and left because she was not paid enough.When she complained to Milosevic's wife, Mira, aboutthe low pay, either Mira or Khalil called Dordevic atBMD and Khalil told him that the workers should bepaid more than $2.75 for the complex work of matchinglines.,Dordevic told her that, he paid $2.75 at BMD andonly threelineshad to be matched. Khalil left and col-lected unemployment benefits, but in about 1 month re-turned to' Suzan-in late July or early August- andspoke to Dordevic's wife who told her that Dordevicwas upset that while Khalil was collecting unemploy-21According to Khalil's testimony she began work at Suzan about 1June, and left in mid-July. Thus, before the 21 June election, Lopez couldnot have told Dordevic that Khalil had already left. However,I creditLopez as to this conversation because she testified to detail about amatter that affected her and Khalil directly I believe that either she wasmistaken about the date of this conversation,or Khalil incorrectly setforth her dates of employment at Suzanment' benefits, she was working at another company. Shewarned Khalil that if she did not stop collecting shewould be reported. Khalil went to BMD where Dorde-vic told her the same thing. She asked to return to BMDbut Dordevic told her that there was no work there, andhe had many problems because the workers- wanted tobring a union in, and he did not want a union, and wouldrather close. He then asked Khalil if she was involvedwith the Union; whether she signed a card for it; andwhether she knew who signed union cards. Khalil admit-ted signing a card,and Dordevic told her to report forwork at Suzan.Shortly after Khalil returned to work for Suzan in lateJuly or early August, friends visited her at work. Milose-vic told her that he saw her talking to Paz around thecorner and asked why those people visited her at workand also asked whether she signed a card for the Union.Khalil denied doing so. Milosevic then said that he knewthat she signed.Khalil then admitted having- signed and,when asked why, she replied that she wanted to supportPaz and others and return to work. Milosevic said thathe did not want to have the same problems as his broth-er, and he did not want her to receive visitors or phonecalls.Lopez stated that when she began work at Suzan,Dordevic was there every day, in the morning, for 2 or3 hours, bringing samples and work, checking the workdone by the operators, and fixing machines. In June,July, and August and thereafter, Khalil and Lopez sawDordevic at Suzan much less often-twicea week and insome weeks not atall.They bothsaw Dordevic'swife atSuzan several times, giving work to the employees, andLopez saw Radmila Rajkov, BMD's secretary at Suzan,writing on the piecework tickets. Dordevic also askedSuzan'sworkers if they could work on Saturday.Dordevic,while at Suzan,yelled atMrs.Milosevicthat the work was not done correctly, and told her tomake sure that it was done better. When the work wasnot done correctly, Dordevic would be called, and hecameto Suzan and the problem was resolved. However,when workers complained to Dordevic about Milosevic,nothing was done.At times, when the workers disagreed with Mrs. Milo-sevic as to how to do the work, she called Dordevic forinstructions.Khalil asked Mrs. Dordevic for a job forher husband and was told to call Dordevic. Khalil calledDordevic who told her to have him report to Suzan thesameday, which he did.Employees of Suzan testified that they worked onsweaters that bore a Kenneth Too label. BMD workedforKenneth Too, also. Dordevic stated that BMD em-ployees do not work for Suzan during: BM[D's worktime.Otero, the BMD cutter,was seen working at Suzan onSaturdays.Milosevic told the workers that they should do goodwork because Dordevic and the representative of a cus-tomer were coming to their work area.B. AnalysisThe General Counsel alleges that about 24 AprilSuzan was established by BMD as a subordinate instru- 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment to and a disguised continuation of a part of thebusiness of BMD and, since, that time, _ BMD and Suzanhave been affiliated businesses with common officers,ownership, directors, and operators; the directors andoperators formulate and administer a common laborpolicy for the aforenamed companies, affecting the em-ployees of the companies, and that BMD and Suzan are,and have been, alter egos and a single employer withinthe meaning of the Act.23The" factors for findingsingleemployer and alter egostatus are"much the same."Mine Workers Local 1329(Alpine Construction),276 NLRB 415 fn. 3 (1985)".The Board stated inContee Sand & Gravel Co., 274NLRB 574 (1985):The Board finds more than one enterprise' to be asingle employer where there is common ownershipand financial control which is actual rather than po-tential, common management, interrelation of oper-ations,and centralized control of labor rela-tions. . . . But it is not essential that all of these ele-ments be present. . . . As to whether an enterpriseis the alter ego of another, the Board looks to agreater number of factors such as whether the en-terprises'have, substantially identical ownership,management, business purpose, operation, equip-ment,customers,and supervision of employ-ees.... There is also an additional factor whichthe Fifth Circuit describes inCarpenters Local 1846v.Pratt-Farnsworth,690 F.2d 489, 508 (5th Cir.1982), in the following words:23 Respondents object to the inclusion of Suzan as a respondent after 4days of hearing had taken place. Their argument is essentially that Suzanwas denied due process inasmuch as Suzan, by virtue of the claim that itwas a single employer or alter' ego of BMD, was not, present at the earli-er part of the hearing before it was alleged as a respondent, and thuscould not defend as to the underlying unfair labor practices testified to inthat period I affirm myruling madeat the hearing to permit Suzan to benamed as a respondent. Suzan was served with a copy of the charge andcomplaint that alleged its alter ego and single employer status. Thereaf-ter,at the hearing, these issues were fully litigated with Suzan beinggiven full opportunity to develop evidence as to that. The new chargewas filed on 7 January 1986 and the complaint issued on 21 January. Thehearing resumed on 18 February, and continued thereafter for 7 days.Suzan's attorney attended the hearing on only 1; day, 17 March, when itspresident testified. CompareGeorge C Shearer Exhibitors,246 NLRB 416fn. 3 (1979)In addition, Suzan and BMD were given the opportunity to call andrecallwitnesses, as to the alter ego and single employer issues, who testi-fied about such matters in the initial 4 days of hearing.Although Suzan was not "present" at the initial 4 days of the hearingbecause it had not yet been served with the complaint or named as aparty, nevertheless, once' found as BMD's alter ego, Suzan cannot com-plain that it was not present at the early part of the hearing-because theinterests of alter egos are identical, and Suzan was present and did defenditself through the representation of BMDSoutheastern Envelope Co ,246NLRB 423, 424 (1979). See alsoHopkins Hardware,271NLRB 175(1984)Seaward International,270 NLRB 1034 (1984), cited by Respond-ent is inapposite In that case, the General Counsel adduced testimonyonly as background material and not in support of a separate violation.However, following the close of the General Counsel's case and testimo-ny by most of the respondent's witnesses, the General Counsel moved toamendthe complaint to include an independent violation based on thattestimonyHere, the amendment, including Suzan as a respondent andnaming it as an alter ego and single employer, was made during the Gen-eralCounsel's case early in the hearing and no misrepresentation wasmade as to the purpose of the amendment.However, the focus of the alter ego doctrine,unlike that of the single, employer doctrine, is onthe existence of a disguised continuance or an at-tempt to avoid the obligations of a collective-bar-gaining agreement through a sham transaction ortechnical change in operations.However, "absent a.disguised continuance, the Boardgenerally finds alter ego status only where the two enter-priseshave substantially identical ownership, businesspurpose, management, supervision, customers, operationand equipment."T E. Elevator Corp.,268 NLRB 1461(1984). It should be noted that "no one factor is control-ling and all need not be present. Complete identity inownership is not a requisite, particularly where owner-ship resides in members of the same family. Centralizedcontrol of labor relations is the most important singlefactor."Super Save,273 NLRB 20, 28 (1984). ,The General Counsel alleges in the complaint thatSuzan was established by BMD as the disguised continu-ation of a part of the business of BMD, and in her briefstates that the timing of the. creation of Suzan, inter -alia,shows that BMD attempted to shift its operations toSuzan in order to avoid unionization. A threshold ques-tion therefore is whether Suzan's creation was related tothe Union's campaign at BMD.The evidence establishes that the first contact with theUnion by BMD employees was made on 17 April, andthe first mention of the Union by a respondent official-was on 19 April. However, there was unrebutted testi-mony that the building that was to house Suzan was pur-chased 1 month earlier, in March'24 and the certificate ofincorporation for Suzan was filed with the New YorkSecretary of State on 24 April, Even if action was takenon Friday, 19 April, to incorporate Suzan, the first dayof Respondent's knowledge of the union drive,it is un-likely that incorporation could have been achieved 3working days later, on 24 April.25As set forth above, however, even if Suzan was notcreated for the purpose of shifting operations to it fromBMD, its existence for that purpose would be unlawful.Samuel Kosoff & Sons,269, NLRB 424, 429 (1984) (dis-guised extension). Nevertheless, an alter ego relationshipmay be found even in the, absence of a disguised continuance.T.E. Elevator Corp.,supra.BMD and Suzan have virtually identical operations, inthat they are both garment industry contractors that sewsweaters. They, utilize the same types of machinery andthe same classifications of employees to perform thesame functions-at locations not too distant. Certain ma-chines were given to Suzan by BMD.Thereis somedispute as to the identity of customers,and,no definite finding can be made that Suzan performswork for Kenneth Too. 26 However, AM Knitwear is ajoint customer of both Companies, with Suzan perform-24No conclusive evidence, such as contract of sale or deed was of-fered, however.25No conclusive evidence, such as copies of filed documents or postalreturn receipts were offered26 Kenneth Too's records were not offered in evidence BMD SPORTSWEAR CORP.155ing mostof its work for that Company, and BMD doingsuch work when it needs jobs to fill in.As to ownership, "the Board does not view legal own-ership in a vacuum, but instead looks to the totality ofthe circumstances to determine where the real controlexists."East Tennessee Packing Co.,270 NLRB 520, 524(1984).Suzan isowned entirely by Jovo Milosevic andhis'wife. BMD is owned by Bora Dordevic, the brotherof Jovo. Thus, although the two Companies have differ-ent owners, the "totality of thecircumstances" must beviewed.When that is done, the evidence is that (1) Boraand Jovo jointly purchased the building that housesSuzan,(2) Dordevic "lent" Milosevic $20,000 toward thepurchase of the building; (3) Dordevic "lent" Milosevic$20,000, which was deposited in and becameSuzan's ini-tial bank deposits, for whichno loan documentswere ex-ecuted and whichis still outstanding;(4)BMD orderedand paid $16,000 for two new machines, which Suzanrepaid; and (5) BMD orderedand `paid inpart for iron-work performed at Suzan. Such is evidence of alter egostatus.Denzil S. Alkire,259 NLRB 1323, 1324 (1982);Farmingdale Iron Works,249 NLRB 98, 107 (1980).Regardingmanagement,supervision, and control oflabor relations,Dordevic admittedly played an activerole in the startup of Suzan, giving Milosevic advice andsoliciting customers and prospective employees, and hewas concededly present, at first, to help his brother andshow him how to do the work. The testimony was thatalthough Dordevicwas presentat Suzan frequently inthe beginning of its operation, his presence tapered off,and he was there less often, but when he was present hechecked the work done by the operators, brought sam-ples,and fixed machines. Although he may have re-mainedin the backgroundat Suzan,his presence wasfelt, even when he was not there, and in his relationshipwith the Suzan employees he didexercisesupervisorycontrol.Super Save,supra.Thus, employees Khalil and Lopez, former workers ofBMD, were actually hired by Dordevic to work atSuzan,27When disagreement with the pay or the workatSuzan occurred, calls were made to Dordevic atBMD, who resolved the ' problems. Dordevic ' and hiswife, an official of BMD,, warned Khalil, who was then aSuzan former employee, 'that if she continued to collectunemployment benefits she would be reported. The onlyexplanation for Dordevic's being upset at Khalil's abuseof Suzan's unemploymentinsuranceaccount is that Dor-devic was closely involved with the management andlabor relations activitiesat Suzan.In addition, Dordevic's wife, an official of BMD andan admitted supervisor, distributedwork at Suzan, andBMD's secretary was observed writing on the pieceworkticketsat Suzan.It should be noted that Suzan has itsown, separate floorlady.It is clear that inasmuch as Jovo Milosevic lacked themanagement experience and expertise in the industry, hewould have to and did rely on Dordevic to supply the27Even the recommendation of employees, admitted by Dordevic, hasbeen found to be a factor leading to a finding of alter ego statusDenzilS Alkire,supra at 1325.expertise in setting up and runningSuzan.Rogers Clean-ing Contractors,277 NLRB 482, 488 (1985).It is clear that Dordevic, a close relative of Milosevic,dominated the management of both companies,J.M.Tanaka Construction,249NLRB 238, 241 (1980), and"continued to have influence- and played a substantialrole in the operation (of the company)"Denzil S. Alkire,supra.When the above evidence is considered in the contextof the credited statements about Dordevic's reaction totheUnion, a finding of alter ego status is compelled.Thus, Supervisor Milkenvoic repeatedly threatened theworkers that if they selected the Union, Dordevic wouldclose the factory, and reopen it under another name orowner and replace the employees. Dordevic also toldemployees that he would close the shop before recogniz-ing the Union, and told Suzan employee Lopez that ifthe union "problem" continued he was contemplatingclosing BMI7 and expanding operations at Suzan. Al-though the opposite, in fact, occurred-Suzan was closedin February 1986-in the beginning of Suzan's operation,when Khalil and Lopez were hired, Dordevic suggestedthat they work at Suzan where the work was plentiful,and not at BMD, where the work was slow. Thus, thestatements set forth above show an intention by BMD touse Suzan asan alter ego to divert its operations toSuzan and avoid unionization of that company.NabcoCorp.,266 NLRB 687, 694 (1983);Fugazy Continental,265 NLRB 1301, 1303 (1982). This is made all the clearerby Dordevic's telling Suzan employee Lopez that hewould tell Milosevic not to hire Paz who was an outspo-ken union advocate.Respondent, citingL & J Equipment,274 NLRB 20(1985), argues that alter ego status should not be foundwhere a brother helps another get started in business, es-pecially given the assistance extended to Dordevic byMilosevic when he arrived in the United States. While Iagree that a close family member should not be preju-diced or placed at risk for helping another, the facts asset forth above establish that Dordevic went, far beyondsimple assistance toMilosevic.L & Jis inapposite be-cause the two companies there were totally independentcorporations as to their operations and control of laborrelations. The employees inL & J,unlike here, were sep-arately hired and assigned, and there was no common su-pervision.Here, Khalil and Lopez were hiredby BMDto work at Suzan, and Dordevic and his wife exercisedsupervisory authority over Suzan's employees.I,accordingly, find and conclude that the preponder-ance of the evidence supports a finding, which I make,that Suzan is'the alter ego of BMD, and that they consti-tute a single employer.V. THE ALLEGED INTERROGATIONS, WARNINGS, ANDTHREATSThe complaint alleges that Respondent interrogatedemployees; warned and directed them to refrain from be-coming members of the Union; and threatened them withdischarge and with plant closure if they became or re-mained members of the Union and if they gave any as-sistance and support to it. 156DECISIONSOF THE NATIONAL-LABOR RELATIONS BOARDThe General Counsel alleges that, in certain of theconversations, in which-,Antonio Otero acted as the in-terpreter, Respondents ,are responsible for the statementsuttered through Atero at the times he interpreted for Re-spondents' officials.Iagree.I,accordingly, find thatOtero was an agent of Respondents when he interpretedtheir statements.Tweel Importing Co.,219 NLRB 666,671 (1975).28BMD and Suzan'switnessesdenied interrogating,warning, or threatening employees. I credit the testimo-ny of the employeewitnesseswho testified concerningthesematters.They all testified, as to these conversa-tions,in a straightforward, honest,consistentmanneraboutmattersthat had a great impact on them and thatmusthave impressed them strongly. Their testimony isbelievable also because of - thenumerousinstances ofsimilar remarksbeing made in a short span of time whenthe unioncampaign was atits height.I, accordingly, find the following, all set forth in detailabove, to violate Section 8(a)(1) of the Act.(a)Dordevic's question- to Garcia on 19 April if sheand Paz called the Union.(b)Milkenvoic's question to Garcia on 19 and 24 Aprilwhether' she signed any papers for the Union, and herfurther inquiry on 19 April as to why she was supportingPaz.(c)Milkenvoic's questions on 22 April to Garciawhether she signed papers that Paz had for the Unionand inquiryas towho elsesigned,and her statements toPaz that she was silly and stupid; her accusation that Pazforced workers to sign cards; and her threat that Dorde-vic'would lay off everyone who signed cards, close theshop, change itsname,and replace the workers; and herquestionwhether Garcia called the Union.(d)Milkenvoic's threat to Paz on 23 April that if shesigned cards for the Union or called it she would beflied, and her repeated threat that Dordevic, because ofhis dislike for the Union, would close the factory, changeits name, and replace its workers.(e)Milkenvoic's question on 23 April to Chungawhether she liked the Union and if she signed a card forit.(f)Milkenvoic's question to Rivera during the week ofPaz' layoff as to why Paz did not get a job in a unionshop if she was in the Union, and her statement thatDordevic's friend's reaction to the same problem with aunion wasto close and move, and -Dordevic would dothe- same.(g)Dordevic's threat on 24 April to Paz that he wouldclose the shop if the Unioncame in.(h)Mira Dordevic's questionson 24 April to Nunez ifshe knew of the Union, whether she spoke to the unionagents,and whether she was in the Union or signed aunion card.28 In her brief, the General Counsel also claims that Otero was Re-spondents' agent in connection with a conversation, described above,with employee Amalia Paredes I disagree Otero, a rank-and-file employ-ee, spoke to Paredes alone, and was not interpreting at that time More-over, no complaint allegation identified Otero as having specifically, inde-pendently, violated the Act. In addition, at the hearing, the GeneralCounsel expressly stated that she named Otero as an agent solely withrespect to those occasions when he acted as an interpreter It would thusbe unfair to now allege that Otero independently violated the Act.(i)Bora Dordevic's questions on 24 April to Nunez ifshe knew about the Union, who spoke to her concerningit,and whether she signed a card;hiswarningthat if shedid not sign, she could continue to work; and his state-ment that he would close his shop before the Union en-tered and that if the Union came in he would close.(j)Milkenvoic's statement to Cedeno, before the elec-tion, that if the Union won the election, Dordevic wouldclose the factory.(k)Dordevic's statementto Lopez before the electionthat if the union problem continued he, contemplatedclosing BMD and expanding operationsat Suzan.(1)Dordevic's statement to Khalil in the summer of1985 that he would rather close if the Union were to or-ganizeBMD; and his questions whether she was in-volved with the Union, whether she signed a card for it,and whether, she knew who signed union cards.(m) Jovo Milosevic's questionin lateJuly or, earlyAugust to Khalil whethershe signeda card for theUnion; and his statement that he knew she signed such acard.(n) The sign posted in the shop that said "please votefor BMD and Save our job. Thank you."The Board held inRossmore House,269 NLRB 1176,1177 (1984), that the basic test for evaluation of, whetherinterrogations violate the Act is: ". . . whether under allof the circumstances the interrogation reasonably tendsto restrain, coerce, or interfere with rights guaranteed bythe Act." The Board also pointed out:Some factors which may be considered inanalyzing alleged interrogations are: (1) thebackground; (2) the nature of the informationsought; (3) the identity of the questioner; and(4) the place and method of interrogation. SeeBourne v.NLRB,332 F.2d 47 (2d Cir. 1964).These and other relevant factors are not to bemechanically applied in each case. Rather,they representsome areasof inquiry that maybe considered in applying theBlue Flashtestof whether under all the circumstances the in-terrogationreasonablytendstorestrain,coerce, or interfere with rights guaranteed bythe Act. [269 NLRB at 1178 fn. 20.]The evidence is clear that the questionsand inquiriesof the employees, which I have credited as set forthabove, constitute unlawful interrogation. The atmospherein which the questioning occurred was charged with andaccompanied by hostility and unlawful threats of dis-charge and plant closure.Master Security Services, 270NLRB 543, 550 (1984). There was no need to know theinformation sought and the questioning was conducted,in part, by the owners of BMD, and Suzan, which musthave tended to restrain and coerce the workers. Thus,the questions of employees whether they called theUnion; whether they signed cards for the Union;29 who29At the hearing on 18 February 1986, the General Counsel moved toamend the complaint to allege ,that Mdosevic interrogated employees (seeContinued BMD SPORTSWEAR CORP.157else signed cards for the Union; whether workers likedthe Union; why Paz did not get a job 'in a union shop ifshe was a union member; whether employees knew of orspoke to the union agents all are unlawful interrogationsand violate Section 8(aXl) of the Act.Moe Warehouse &Accessory,275 NLRB 1132, 1140-1141 (1985);CarpenterTrucking,274 NLRB 300, 302 (1985).The evidence is also clear that the numerous threats toemployees, set forth above, as to discharges and plantclosure, because of the Union, constitute unlawful threatsin violation of Section 8(a)(1) of the Act.30Moe Ware-house,supra;J.& G.Wall Baking,272 NLRB 1008, 1011(1984);CentralMotors,269NLRB 209 (1984);BronxMetal Polishing,268 NLRB 887, 889 (1984);AtlasMicro-filming,267 NLRB 682 fn. 2 (1983).The sign that said, "Please vote for BMD and save ourjob.Thank You." was posted in the shop for severaldays before the election. It was prepared and posted byemployees, and thereisnocredible evidence that Re-spondents promoted its preparation} of posting. However,the evidence is clear that Respondent was aware of itspresence (Dordevic told his wife to look at it), and per-mittedits 'continued presence.In addition,themessagewas consistent with other threats made by Respondents.Thus, the message in effect stated that employees' jobswould be saved if they voted against the Union,31 withthe implication being that if they voted for the Unionthey would .lose their jobs. I accordingly find that Re-spondent ratified the act of the 'employees in preparingand posting the sign, and in permitting it to remainposted, and that therefore the sign also threatened em-ployees with job loss if the Union was selected by them.V1. THE LAYOFFSAll the seven laid-off employees discussed the Unionamong themselves and signed cards for the Union short-ly before their layoff. Lopez, Paz, and Paredes signedtheir cards in front of, the shop. Chunga, Garcia, Nunez,and Paz were subjected to unlawful interrogation 1 to 3days before their layoffs, and Nunez and Paz were thesubjects of unlawful threats 1 day before their layoffs.Dordevic knew of the Union at least on 19 April andcertainly not later than 22 April.Given thetimingof the layoffs, which began on 23April, coming on the heels of the Union'sorganizingcampaign, and the animus of Respondent BMD as dem-onstrated in its interrogations of employees about theirunion activities and threats to lay off workers who"m" above)Respondent BMD objected on the ground that the amend-ment was untimely.I reserved decision.The chargeagainst RespondentSuzan was filed on 7 January 1986, and alleged that that Company was asingle-integrated enterprise or alter ego of Respondent BMD The inter-rogation, as testified by Khalil,which I have credited,occurred in lateJuly or early August 1985. The charge's language that"by these andother acts, the employer has interfered with, restrained and coerced em-ployees in the exercise of Section 7 rights," covers the interrogations al-leged at the hearing.In addition,the interrogations occurred within 6months of the filing of the charge. I, accordingly, overrule the Respond-ents'objection, and permit the amendment to the complaint.J. M.Tanaka,249 NLRB 238, 243 fn.1 (1980)30M4kenvolc's report to the employees of Dordevic's intentions vio-late the Act as unlawful threats on their own,and as reports that Dorde-vie had made these threats-A & E Stores,272 NLRB 737 (1984)31 The sign had a box labeled "no "signed cards or called the Union, and its threats that itwould close the shop, and replace its employees andreopen under a different name,Ifind that the GeneralCounsel has made a prima facie showing that the unionactivities of five of the seven employees was a motivat-ing factor in Respondent's decision to lay them off.Wright Line,251 NLRB 1083 (1980).Specifically,Chunga was employed for 2-1/2 years atthe time of her layoff. She discussed the Union with herfellow employees, and on' 22 April signed a unioncard.On 23 April, she told Milkenvoic that she liked theUnion and signed a card for it. The next day she waslaid off.Lopez was employed for 2-1/2 years at the time of herlayoff. She spoke about the Union with Paz, and on 24April signed a card outside the shop in the pnesence ofPaz, who had already been laid off, and a union agent,who was by then known to Respondent. The next dayshe was laid off.The union agents were conspicuously present on 22and 23 April speaking to employees in front of the shop,and on 23 April Milkenvoic observed them,Mejia spoke with her fellow employees includingGarcia and Paz at work about the Union. Although Mil-kenvoic was nearby, there was no evidencethatshecould understand the Spanish conversations.On 22April,Mejiasigneda card at home and the next day waslaid off with Paz.Mejiawas not subjected to any interrogations orthreats.On these facts, I cannot draw an inference thatRespondent was aware of her union activities. There wasno evidence that Respondent knew that she spoke withanyone about the Union, or of her card signing at home.The small-plant theory was not asserted by the GeneralCounsel, nor could it be applied here where 75 employ-ees were working at that time. I accordingly fmd thatthe General Counsel has not made a prima facie showingthat Mejia's layoff was motivated by her union activities.Paredes worked for about i year, was asked at workby Paz on 23 April to sign a card, and did so after workone block from the factory.She was laid off on 3 May. There was no evidencethatRespondent saw or understood her conversationswith Paz, or that it was aware of her cardsigning oneblock from the shop. Unlike other employees who werelaid off almost immediately after they signed cards infront of the shop, she was not laid off for 1-1/2 weeksafter she signed a card away from the shop. She was notthe subject of interrogation or threats. On -these facts Icannot find that the General, Counsel has made a primafacie showing that Paredes layoff was motivated by herunion activities.Nunez was employed for 1 or 2 months in 1984 andfor 3 or 4 weeks in 1985 at the time of her layoff. On 23April she spoke to Paz at lunch about the Union, andsigned a card at home. The next day, after waving to theunion agents, she was interrogated by Mira Dordevicand later by Bora, and admitted signing a card. She wasalso threatened with,layoff and that the shop would beclosed. She was laid off the next day. Respondent's wit-nessestestified that Nunez was hired as a temporary em- 158DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDployee to work only until a certain job that she wasworking on was finished. I reject this testimony. Therewas no evidence as to what job she was working on, orhow long it was to last. Her prior employment,also as apresser, for 1-2 months in 1984 ended because she couldnot locate a babysitter, and not because she was hiredthen as a temporary employee. Moreover, the abruptnessof her layoff coming 1 day a•ter, she waved to unionagents from inside the shop and was then immediately in-terrogated and threatened with layoff by Bora and MiraDordevic, and admittedsigning aunion card, lend strongsupport to a finding that her layoff was motivated by herunion activities.Garcia and Paz were the most active and vocal unionsupporters. They called the Union, signed cards, activelysolicited others to join the Union, stood with the unionagents outside the shop and spoke to their fellow work-ers, and were the subjects of interrogations and threatsshortly before their layoffs. Garcia was told by Milken-voic that she knew that Garcia wanted the Union. Simi-larly,Milkenvoic criticized Paz for supporting the Unionand Paz admitted having called the Union. She waswarned that if she called the Union or signed a card forit she would be fired.Iaccordingly find and conclude that a prima facieshowing has been made that the decision to lay offChunga, Paredes, Nunez, Garcia, and Paz was motivatedby their union activities.Wright Line,supra.Dordevic denied laying off the five employees becauseof their union activities or sympathies. Rather, Respond-ent assertsthat the workers were laid off for lack ofwork. BMD's records received in evidence, however, donot support this defense. Thus, Dordevic testified thatsome orders were canceled in February, more were can-celed in March, and most were canceled in April. Hebegan laying off personnel in February. Dordevic alsostated that his slowseason ranfrom early March to lateMay 1985.The important period of time to examine is the periodpreceding BMD's knowledge of the Union's campaign.BMD's records show the following number of employ-ees employed as of the week ending:1March-7319 April-758March-73'26 April-763215March-733May-7122 March-7610 May-6529 March-7517 May-645 April-7524 May-6312 April-7531May-62-Respondent was first aware of the employees' interestin the Union on 19 April.The week ending 26 April was the week in which thebulk of BMD's unlawful interrogations and threats oc-curred, and in which six of the seven alleged discrimina-tees were laid off.32 That number is apparently the total number of employees employedin that week, according to Secretary Rajkov's testimony. The layoffs thatweek would therefore reduce the numberThe following week, 3 May, the payroll numbered 71,and thereafter, until 15 November, it -ranged from 59 to65.33Thus, the records reveal that prior to the advent of theUnion, weekly employment levels in March and Aprilwere quite high-from 73 to 76 workers. What is curiousand suspect is that these high levels existed at a timewhen, according to Dordevic, substantial amounts oforders were being canceled by its customers and layoffswere taking place.In addition, although Dordevic identified the slowseason asrunning from -early March to late' May, thenumber of employees employed weekly in that periodaveraged 71 workers. In contrast, from the week ending7 June until 15 November, presumably Respondent'sbusy season, the-employee complement averaged 62.These payroll records simply do not support a findingthat some orders were canceled in February, more inMarch, and most in April, with accompanying layoffsbecause of the reduction in orders, as testified by Dorde-vic. In contrast, the records show that in March andApril, employment was at its highest, with more workersemployed in April'than in March.It thus appears that notwithstanding BMD's claimedreasons for the layoffs in the week ending April 26-lackof work due to cancellation of orders-employment re-mained at high levels during the period 1 March to 26April, when the records should have revealed lower em-ployment. It was not until the Union's appearance as anactive force on 22 April that the layoffs of workersbegan, and the payroll dropped markedly.34In sum, Respondent has not met its burden that itwould have laid off the employees in the absence of theirunion activities.Wright Line,supra.Additionally, even assuming BMD had insufficientwork and was therefore justified in laying off the fiveemployees, inasmuch as I have found that Suzan was thealter ego of BMD, Suzan, which began operations onMay, had sufficient work and hired other employees,35and could have employed the five laid off here.In making this finding, I have considered the fact thatin lateJuly, former Suzan employee Khalil told Dorde-vic that she signed a card for the Union and no actionwas taken against her. Rather, Dordevic told her toreturn to work at Suzan. This would tend to indicatethat Dordevic took no action against a card signer, andthus had no animus toward the Union in the layoffs ofthe five BMD employees. However, I believe that it sup-ports a finding of the discriminatory layoff of the,five. Inthe same conversation, Dordevic told Khalil -that he didnot want a union at BMD and would rather close, andhe did not accept her for work at BMD because, in addi-tion to having no work, he had many problems due tothe employees' desire for union representation. Thus, he33 The period 1 March to 15 November was the only period offered inevidence34 I am awarethat two employees -were laid off on 29 March and oneon 19 April.35Milosevictestifiedthat Suzanbegan operations with 6 to 15 employ-ees BMD SPORTSWEAR CORP.159suggested that she return toSuzan,which was not theobject of the Union's organizing campaign.V U. THE RETURN TO WORK OF GARCIA AND PAZA. Action Taken Against ThemGarcia and Paz were recalled to work on 11 Novem-ber, following their layoffs in late April. A charge hadbeen filed concerning their layoffs, and on 24 October acomplaint had issued alleging that the layoffs violatedthe Act.The General Counsel asserts that, on their return towork, they were subject to certain unlawful actions, de-signed to force them to quit, and their subsequent quit-ting constituted their unlawful constructive discharge.The actions alleged in the complaint are the:(a)Assignment to more arduous and less agreeablejob tasks.(b)Reduction of their rate of pay by theirassign-ment to lower paying job tasks.(c) isolation of their work stations.(d) Issuance of a warning letter to Paz.It is further alleged that those actions against Garciaand Paz were taken because of their union activities andbecause they gave testimony under the Act.As set forth above, Garcia and Paz were returned towork and placed in an area separate from that occupiedby other merrow machine operators. Although the dis-tance between their work stations and that of the otheroperators was not that great-only 8 feet across an openhallway-their segregation into a separate area served tomark them as pariahs, and as persons not welcome in.theBMD family.The area that they were assigned to had never beforebeen used as a merrow machine workplace, and merrowmachines had ever been situated there. The only reasongiven for their assignment to that location was that boxesof material blocked ' Garcia's regular workplace. Garciahad worked without difficulty in her usual place in thepastwith boxes around her machine, and even if thiswere true, there was no showing as to why the boxescould not be moved, and also the reason given does notexplain why Paz could not have returned to her regularworkplace. Indeed, Paz' regular workplace and machinewere available and unoccupied. Garcia and Paz' repeatedrequests to be moved were ignored; nothwithstandingthat there were four' vacant machines in the merrowarea.Pilliod of Mississippi;275 NLRB 799 (1985).In addition, Garcia and Paz, by virtue of their newwork area, were subject to the combined effect of heatfrom the steam machine and cold air from the opendoor.While it is true, that, the nearest merrow operatorto them, only 8 feet away, would surely have also beenexposed to the cold air, almost to the same extent asthem, it appears that they were placed in that location sothat they would suffer the most intense effect of theseconditions. Thus, they were the closest to thesteam ma-chine, and also nearest to the roll-up gate. The discrimi-natory 'nature of their assignment so close to these ad-verse elements is clearly seen in Respondent's ignoringtheir pleas that the door be closed; telling them that per-haps they would be moved but never doing, so, andlaughing at their attempts to keep warm; while at thesametime honoring the request of others that the doorbe closed.I also find that they were assigned to machines thatwere inefficient and difficult to operate, and that Paz' re-quests for repairs to the equipment were ignored. Al-though Garcia's machine was repaired, it still did not op-eratewell.The discriminatory nature of the assignmentto these machines is readily seen in the failure of Re-spondent to move the two to other machines, despitetheir repeated requests, Their assignment to these ma-chines did result in a reduction in their earnings becausethey could not be operated as efficiently as their formermachines.Ifind, as alleged, that the issuance of the warningletter to Paz violated the Act. She took the photos, in aspace of 2 minutes, to document her claim that sheworked in an isolated location. Photographs had freelybeen taken before this, without permission, by Paz andothers, on social occasions. Dordevic issued the warningletter because she did not obtain permission and disrupt-ed the operation. This is in contrast to Respondent's ar-gument that pieceworkers' attendance was irrelevant toit because if they do not work they are not paid. Dorde.,vic's exaggerated response to the picture taking-threat-ening to call the police and have her arrested-empha-size that the warning letter was discriminatory.That the letter was issued because of her activity inthe past as a union advocate and outspoken leader of theUnion's campaign is clear in view of the illegal interro-gations, threats, and layoff that she was subject to before.Moreover, Dordevic told an employee prior to her recallthat he would tell Milosevic not to hire Paz. The factthatDordevic, when accused by Paz of hating her be-cause she called the Union, told her to forget about thepast, does not minimize the discriminatory nature of thewarning letter, the first of its kind ever given to a BMDworker. In addition, the reaction to the picture takingdemonstrated Dordevic's animosity toward Paz for herunion activities because, by taking the pictures, shesought to document her later charge that her work sta-tion was discriminatorily located. In fact she told Dorde-vie,when he asked why she took the photos, that shewanted to show her work location.However, I cannot find, as alleged in the complaint,that Garcia and Paz were discriminated against by theirassignment to lower paying job tasks. Paz testified thaton her return to work in November, the piece rate for allthemerrow operators, including she and Garcia, was$2.50.There can be no discrimination against her if thenew' piece rate was applied equally to all the workers.There has been no allegation, nor has it been proven,that the piece rate was uniformly unlawfully reduced.Rather it was applied equally to all.Paz' complaint, however, is that her ability to earn thesamepay as before her April layoff was reduced becauseshe and Garcia were assigned to the tedious jobs ofmatching lines on loose, heavy material. Such time-con-suming work caused them to complete fewer pieces andthey therefore received less pay in the piece-rate system. 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDordevic testified that he assigned work equally to alltheworkers, and he gave small lots to two or threeworkers without favoritism. Other workers testified thatthe complex work of matchinglineswas given to themore experienced workers. Paz gave contradictory testi-mony about the prices paid for the work. First she testi-fied that on her return in November, jobs were priced at$2.50 and $3.50 per dozen. Then she stated that all jobswere $2.50, but. she did very little work priced morethan $2.50, and was not given the same amount of higherpriced work as the other merrow operators. This indi-cates that she was given some higher priced work.Garcia too gave testimony that did not support this alle-gation.She stated that in November the thickmaterialwork at issue was shared among all the workers.On such testimony, and in the absence of proof ofrates of pay and gross pay earned by Garcia, Paz, andthe other workers, and theamountsof various types ofwork performed by the merrow operators, I cannot findthatRespondent assigned them to lower-paying jobtasks.In sum, I fmd that the General Counsel has made aprimafacie showing that the (a) isolationof the workstations of Garcia and Paz, at which they suffered ad-verse conditions in terms of their locationnearthe steammachine and gate, (b) assignment to inefficient machines,and the resulting reduction in the amount of earningsthey received, and (c) issuance of a warning letter to Pazwere motivated by their union activities.It is clear that the isolation of Garcia and Paz andtheir location near the steam and gate causing them tobuild a barrier of material and cover themselves to keepwarm, which was met by Mrs. Dordevic's laughter, wasdesigned to and did hold them up to ridicule before theother employees and its purpose was to discredit theirmilitantadvocacy of the Union.Silver State Disposal Co.,271 NLRB 486, 491 (1984). Similarly, I find that their as-signment to inefficient machines and the reduction of theamounts of earnings they received due to the machines'inefficiency were in reprisal for theirunion activities.City Service InsulationCo., 266 NLRB 654, 659 (1983). Inaddition, the issuance of the warning letter was also inretaliation for Paz' leadership in the union campaign.I accordingly find that these actions were motivatedby their union activities. However, I am not persuadedthat the General Counsel has establisheda prima faciecase showing that Respondent violated Section 8(a)(4)and ,(1) of the Act. Dordevic in his remarks to Garciaand Paz made no reference to their participation in theBoard proceeding in Case 29-CA-11824-1, -2 or Case29-CA-11929.To establish a violation of Section 8(a)(4) of the Actthe record must show that Respondent's discriminationagainst employees was "because they had filed chargesor given testimony under the Act." I fmd no such show-ing has been made. Accordingly, I shall recommend dis-missal of the allegation that by its treatment of Garciaand Paz, Respondent also violated Section 8(a)(4) of theAct.Respondent has not met its burden of showing that itwould have taken the same actions against Garcia andPaz in the absence of their union activities.Wright Line,supra.B. The Constructive DischargesThe General Counsel alleges that the actions takenagainstGarcia and Paz on their return to work in No-vember caused their constructive discharge.The Board[citingCrystal Princeton Refining Co.,222 NLRB 1068, 1069(1976)]has held that a con-structive discharge occurs when an employee quitsbecause an employer has deliberately made workingconditionsunbearable.Two elements must beproven to establish a constructive discharge:First, the burdens imposed upon the employeemust cause, and be intended to cause, a change inhisworking conditions so difficult or unpleasantas to force him to resign.Second,itmust beshown that those burdens were imposed becauseof the employee's union activities.[Algreco Sports-wear Co.,271NLRB 499,500 (1984).]The record must demonstrate that the conditions im-posed on Garcia and Paz "were so intolerable as to forcethem to resign,or that the Respondent would reasonablyhave expected[them] to quit."Algreco,supra.Garcia and Paz, the most vocal and active of theunion-advocates,initiated theUnion'sorganizing cam-paign,actively solicited other employees in and out ofthe shop to sign cards, and stood with union agents out-side the premises and spoke to and solicited their fellowemployees. It is clear that Respondent harbored great an-imosity toward them,and I have found that Garcia, thesubject of illegal interrogations,and Paz,the object of in-terrogations and ' illegal threats,were in fact laid off inApril because of their union activities.Garcia and Paz were'recalled,and at the same timesubject to discriminatory treatment because of their ad-vocacy of the Union.I believe that the evidence supports a finding that theisolation of Garcia and Paz to a location near the steammachine and gate which subjected them to adverse con-ditions causing them to build barriers and cover them-selves to keep warm held them up to ridicule;assignmentto inefficientmachines which caused them to earn lessthan they might have and the issuance of the warningletter to Paz accompanied by an overblown reaction toinnocent picture taking to indicate her right to a nondis-criminatorywork location,allshow that Respondentsought to make Work so intolerable that they would haveto quit,thus ridding Respondent of prominent union sup-porters.Ace MachineCo., 249 NLRB 623, 632 (1980). Ibelieve that the isolation(Hallof Mississippi,249 NLRB775, 778(1980)),the adverse work conditions,and the in-efficientmachines that affected their earnings, so thatthey were forced to resign(CityService InsulationCo.,supra;EllisToyota,266 NLRB 442, 455 (1983)),and theissuance of the warning letter to Paz for a 'brief, minorphoto session were all designed to and did cause the res-ignations of Garcia and Paz. BMD SPORTSWEAR CORP.161Further evidence of the motiveinmakingconditionsunbearableto forcethe resignationsof Garcia and Pazmay be seen in Dordevic's conversation with Paz whenshe took the pictures. According to Dordevic's testimo-ny, Paz asked him why he did not fire her. Dordevic re-plied that he did not need to. I infer from this that hecorrectly believed that he did not have to fire her, andface another charge, because he would make life atBMD so intolerable that she would have to, and did quit.The facts that their attempts to protect themselvesfrom the steam and keep warm when the door was openwere met with laughter by Mrs. Dordevic, while at thesame timetheir request to be moved were ignored, alldemonstrate that these burdens, when combined with theinefficient machines, the reductions in earnings, and thewarning letter caused and were intended to cause condi-tions that forced them to resign, and Mrs. Dordevic'slaughter and Mr. Dordevic's statementthat he did notneed to fire Paz also show that Respondent reasonablyexpected them to quit because of these intolerable condi-tions.The conditionsmadeGarcia and Paz' continued em-ploymentwithRespondent untenable and compelledtheir resignation. Furthermore, the foreseeability of theirresignationscoupled with Dordevic's unionanimus, com-bine to support a finding that this was the intended resultof the conduct.Bronx Metal Polishing Co.,276 NLRB299, 305 (1985).VIII. THE OBJECTIONS TO THE ELECTIONThe Union's objection is as follows:The Employer threatened its employees with plantclosure if the Petitioner won the election.Inasmuch as I have found violations by Respondent ofSection 8(a)(1) ofthe Act bythreatening employees withplant closure in the critical preelection period, this objec-tion is sustained,and I will recommend that the electionbe set aside and the Regional Director be directed toconduct a second election.CONCLUSIONS OF LAw1.Respondent BMD Sportswear Corp. is and at alltimesmaterial herein has been an employer engaged incommerce within themeaning ofthe Act.2.Respondent Suzan Knitwear Corp. at all times mate-rial herein has been an employerengaged incommercewithinthe meaningof the Act.3.Respondent Suzan Knitwear is the alter ego of Re-spondent BMD Sportswear, and they constitutea singleemployer.4.Knitgoods Workers Union, Local 155, InternationalLadies Garment Workers Union, AFL-CIO is a labororganization within the meaning of the Act.5.By laying off Gloria Chunga, Carmen Lopez,Edilma Nunez, Maria Garcia, and Mercedes Paz becauseof their membership in and activities on behalf of theUnion, Respondent violated Section 8(a)(3) and (1) of theAct.6.By constructively 'dischargingMaria Garcia andMercedes Paz because of their membershipin andactivi-ties on behalf of the Union, Respondent violated Section8(a)(3) and (1) of the Act.7.By isolating the workstationsof Maria Garcia andMercedes Paz, causingthemto be subject to adverseconditions in terms of their location to thesteam ma-chine and gate; by their assignment to inefficient ma-chines and the resultant reduction in the amount of earn-ings they received; and by theissuanceof it warningletter toMercedes Paz, all because of their membershipin and activities in behalf of the Union, Respondent vio-lated Section 8(a)(3) and (1) of the Act.8.By asking employees if they called the Union;whether they signed cards or any papers for the Union;why employees were supporting Mercedes Paz; whosigned for the Union; why Paz did not get it job in aunion shop if she was in the Union; if they knew of theUnion; and whether they spoketo union agents;if theywere in the Union; and who spoke to them about theUnion, Respondent violated Section 8(a)(1) of the Act.9.By telling employees that they were silly and stupidin connection with the Union; by accusing employees offorcingworkers tosigncards; by threatening that itwould lay off employees who signed cards and close theshop, and changeitsnameand replace the workers; bythreatening employees that if they signed cards for theUnion or called it they would be fired,; by telling work-ers that if they did not sign a card they would continuetowork; by threatening employees that Respondentwould close the shop if the Unioncame inor won theelection; by telling employees that if theunionproblemcontinued Respondent BMD contemplated closing andexpanding operations at Suzan; by permitting a sign to beposted that stated: "Please vote for BMD and save ourjob. Thank You.", Respondent violated Section 8(a)(1) ofthe Act.10.The acts and conduct set forth in Conclusion ofLaw 9, above, relating to threats to close the shop, con-stitute objectionable conduct warranting the setting asideof the representation election conducted on 21 June1985.11.Respondent has not violated the Act with respectto the layoffs of Bertha Mejia and Arnalia Paredes; bythe assignment of Maria Garcia and Mercedes Paz tolower-paying job tasks or that they were discriminatedagainstin violation of Section 8(a)(4) of the Act.12.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully laid offGloria Chunga, Carmen Lopez, Edilma Nunez, MariaGarcia, and Mercedes Paz and constructively dischargedMaria Garcia and Mercedes Paz, I recommend that Re-spondent be ordered to recall Chunga, Lopez, andNunez and reinstate Garcia and Paz and snake themwhole for any loss of earnings they may have suffered as 162DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDa result of the discrimination against them.The amountIsis Plumbing Co.,138 NLRB 716 (1967), as modified byof backpayshall be computed in the mannerset forth byFlorida Steel Corp.,231 NLRB 651 (1971).[RecommendedOrder omitted from publication.]